                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                EASTERN DIVISION

 WASTE SERVICES OF DECATUR,                     )
 LLC,                                           )
                                                )
        Plaintiff/Counter-Defendant,            )
                                                )
 v.                                             )
                                                )       Case No. 1:17-cv-01030-STA-jay
 DECATUR COUNTY, TENNESSEE,                     )
                                                )       JURY DEMAND
        Defendant/Counter-Plaintiff,            )
                                                )
 v.                                             )
                                                )
 WASTE INDUSTRIES, LLC,                         )
                                                )
        Third Party Defendant.                  )



                                    PROTECTIVE ORDER


       Before the Court is Waste Services of Decatur, LLC and Waste Industries, LLC’s Motion

for Protective Order (ECF No. 144) filed on March 22, 2019. The Waste Services parties seek the

entry of a protective order to safeguard the production of certain proprietary information.

According to the certificate of consultation attached to the Motion, the parties were unable to reach

an accord on the terms of the protective order. Under Local Rule 7.2, any non-moving party

opposed to the entry of the protective order had 14 days in which to file a written response showing

why the Court should not grant the Motion. The Local Rules state that failure to respond within

the time allowed may be deemed good cause to grant a motion. In this case none of the non-

moving parties filed a written response to the Motion for Protective Order. For good cause shown




                                                    1
and without timely response from any other party, the Motion for Protective Order is GRANTED.

The Court hereby orders as follows.

        Certain documents and information requested by the parties in oral and written discovery

in this action may contain confidential, sensitive, trade secret, or other proprietary information that

must be protected from unauthorized disclosure. Accordingly, the discovery of certain documents

and information may be conducted only pursuant to the following terms, conditions, and

restrictions:

        1.      Documents, including electronic data, and written information produced by any

party or nonparty in the course of discovery in this action that are confidential in nature may be

designated as such by the person producing the material. All such designations shall be made in

good faith and for a legitimate purpose, and each page that is to be protected shall be separately

marked “CONFIDENTIAL.” Duplicate copies of pages marked “CONFIDENTIAL” shall be

deemed “CONFIDENTIAL.” A party who fails to mark material as “CONFIDENTIAL” at the

time of production may do so by designating it “CONFIDENTIAL” and providing counsel with a

substitute copy bearing the appropriate legend, within the longer of (a) ten (10) calendar days of

the initial production, or (b) if the failure to mark the material as “CONFIDENTIAL” was

inadvertent, reasonably soon after the discovery of the mistake; provided, however, that any

disclosure of the material before receipt of the substitute copy of the material shall not be

considered a violation of this Order.

        2.      Counsel for any party or any witness may designate the transcript (or any portion

thereof) of any deposition as “CONFIDENTIAL” by so stating on the record of the deposition or

by doing so within sixty (60) calendar days of receipt of the transcript of the deposition.




                                                  2
          3.   The term “Discovery Material” as used herein means all items or information,

including from any non-party, regardless of the medium or manner generated, stored, or

maintained (including, among other things, testimony, transcripts, or tangible things) that are

produced, disclosed, or generated in connection with discovery or Rule 26(a) disclosures in this

case (including documents, electronic data, depositions, transcripts, and any other information).

          4.   “CONFIDENTIAL” information shall include sensitive commercial, financial, or

proprietary information or documentation. Except as otherwise provided herein, Discovery

Material designated as “CONFIDENTIAL” pursuant to this Protective Order, and any information

contained therein, and any notes, abstracts, or summaries made therefrom, shall not thereafter be

disclosed in any manner to anyone other than:

               a.     the parties herein.    In the case of Decatur County, Tennessee, such

individuals shall be limited to the County Mayor, the County Commissioners, and the County’s

Chief Financial Officer;

               b.     their respective counsel, including legal assistants or other regular law firm

employees working under counsel’s supervision who are involved in the prosecution or defense of

this action;

               c.     persons employed by or assisting counsel in preparation for, or at, the trial

of this action, including experts with which counsel may consult and other trial consulting

personnel;

               d.     document handling and reproduction firms engaged in relation to this

action;

               e.     the Court, jury, and court personnel;




                                                3
               f.      court reporters, stenographers and videographers retained to record

testimony taken in this action;

               g.      deponents, provided that such disclosure only occurs during the deponent’s

deposition;

               h.      any mediator assigned to hear this matter, and his or her staff; and

               i.      subject to paragraphs 7 and 9, other persons, as agreed to in writing or on

the record by the producing party, or as otherwise ordered by the Court, after opportunity for all

parties to be heard.

       5.      Discovery Materials designated “CONFIDENTIAL” shall not be filed with the

Court or otherwise introduced into the public record.

       6.      Prior to the disclosure of any “CONFIDENTIAL” Discovery Materials subject to

this Protective Order to any expert, consult, or other person pursuant to paragraph 4, counsel for

the party seeking to make such a disclosure shall inform each such person, expert, or consultant

that the Discovery Materials are “CONFIDENTIAL” and may not be disclosed or used except as

provided in this Protective Order.

       7.      Any party may challenge another party’s designation of Discovery Materials as

“CONFIDENTIAL” by stating as such in writing to the designating party. Within ten (10) calendar

days of receipt of the objection to the confidentiality designation, the party seeking protection of

the Discovery Materials may file a motion with the Court to establish the confidential status of the

materials. The burden of establishing that the Discovery Materials merit confidential protection

will rest with the party seeking confidential protection. Any such Discovery Materials will be

deemed “CONFIDENTIAL” until the Court rules on the motion. If a party does not file a motion

with the Court within ten (10) calendar days of receiving a challenge from the other party, that



                                                 4
party shall be deemed to have waived any claim that the Discovery Materials merit confidential

protection, and the Discovery Materials will not be treated as “CONFIDENTIAL” under this

Protective Order.

       8.      Each person to whom disclosure of any “CONFIDENTIAL” Discovery Material is

made in accordance with this Protective Order is bound by the terms herein and is hereby

prohibited from divulging any of the materials so obtained without proper authorization, or from

exploiting in any way such material for his or her own benefit, or from using such material for any

purpose or in any manner not directly related to the prosecution or defense of this action.

       9.      In the event that any party desires to present “CONFIDENTIAL” Discovery

Materials to the Court—including by filing or presenting in open court any “CONFIDENTIAL”

Discovery Materials or pages of any briefs, memoranda, affidavits, transcripts, exhibits, and other

papers containing notes or summaries of materials which have been designated as

“CONFIDENTIAL”—the party shall first submit a redacted version of the Discovery Material to

the designating party (and opposing counsel, if different) for approval no less than ten (10) days

prior to the anticipated date of filing and confer in an effort to reach agreement. If the designating

party and opposing party agree to the redactions or do not respond within five (5) days, the party

may file the redacted version of the Discovery Material with the Court.

       10.     In the event the parties do not agree on redactions to any Discovery Materials

designated “CONFIDENTIAL” the party that seeks to file or otherwise publish the

“CONFIDENTIAL” Discovery Materials by presenting them to the Court may move the Court to

compel production of a redacted version of the Discovery Materials that would not require a

“CONFIDENTIAL” designation. Any party filing such a motion may include a copy of the

“CONFIDENTIAL” Discovery Materials only if they also move the Court for permission to file



                                                  5
the relevant Discovery Materials under seal “for good cause.” Shane Group, Inc. v. Blue Cross

Blue Shield of Michigan, 825 F.3d 299, 305 (6th Cir. 2016) (“Secrecy is fine at the discovery stage

. . . .”); see N. Jersey Media Grp. Inc. v. United States, 836 F.3d 421, 435–36 (3d Cir. 2016)

(explaining the importance of protecting documents filed in discovery disputes). Exhibits placed

under seal pursuant to the discovery provisions in Shane Group shall be considered by the Court

only for the purposes of deciding discovery disputes. The parties shall not cite to any exhibits filed

under seal or rely on the contents of those exhibits in any substantive motion or argument

addressing the merits of the case.

       11.     Either party may also move the Court to declare that information within the

Discovery Materials is a trade secret or otherwise eligible to be filed under seal consistent with the

holdings in Shane Group, Inc. v. Blue Cross Blue Shield of Michigan, 825 F.3d 299 (6th Cir. 2016).

A motion to designate Discovery Material as suitable for sealing shall analyze “on a document-

by-document, line-by-line basis” that the information involved “meets the demanding

requirements for a seal” so that the Court may make the necessary findings of fact. Id. at 308.

Any party filing such a motion may “for good cause” move the Court for permission to file the

relevant Discovery Materials under seal. Id. at 305 (“Secrecy is fine at the discovery stage . . . .”);

see N. Jersey Media Grp. Inc. v. United States, 836 F.3d 421, 435–36 (3d Cir. 2016) (explaining

the importance of protecting documents filed in discovery disputes). The party from whom

Discovery Materials are sought has the right to object to their production and to seek a protective

order preventing their disclosure or otherwise designating them as trade secrets to be filed under

seal throughout the remainder of the proceeding.

       12.     This Protective Order shall not prevent any party or non-party from using or

disclosing its own confidential or proprietary information in any manner and for any purpose.



                                                  6
       13.     Upon final disposition of this action, including the exhaustion of any appellate

proceedings, all Discovery Materials which have been designated as “CONFIDENTIAL” pursuant

to this Protective Order and all copies, excerpts, or extracts, except for such Discovery Materials

which have become part of the record of this action, shall be returned within sixty (60) calendar

days to the person producing the Discovery Materials or destroyed. Should counsel elect to comply

with this paragraph by destroying such Discovery Materials, such counsel shall provide a letter to

opposing counsel certifying that such destruction has been conducted in a manner eliminating the

possibility of disclosure to or reconstruction of such “CONFIDENTIAL” material by third parties.

Notwithstanding the foregoing, counsel for each party may retain an archival copy of any court

filings, deposition exhibits, and/or hearing or trial exhibits that contain “CONFIDENTIAL”

materials.

       14.     The inadvertent production by a party of Discovery Materials subject to the

attorney-client privilege, work-product protection, or any other applicable privilege or protection

or the inadvertent production of Discovery Materials that the producing party believes do not meet

the Rule 26 discovery standard, despite the producing party’s reasonable efforts to prescreen such

Discovery Materials prior to production, will not waive the applicable privilege and/or protection

if a request for return of such inadvertently produced Discovery Materials is made promptly after

the producing party learns of the inadvertent production.

       Upon a request from any producing party who has inadvertently produced Discovery

Materials that it believes is privileged, protected, or does not meet the Rule 26 discovery standard,

the receiving party shall immediately return such Discovery Materials and all copies to the

producing party, except for any pages containing privileged markings by the receiving party which

shall instead be destroyed and certified as such by the receiving party to the producing party.



                                                 7
       Nothing herein shall prevent the receiving party from preparing a record for its own use

containing the date, author, addresses, and topic of the inadvertently produced Discovery Materials

and such other information as is reasonably necessary to identify the Discovery Materials and

describe their nature to the Court in any motion to compel production.

       15.     The parties do not waive any objection to producing any Discovery Materials for

any reason, including on the basis that they are confidential and proprietary and otherwise would

be protected by this Protective Order and reserve the right to seek a protective order from the Court

to prevent or place further limitations on the disclosure of Discovery Materials.

       IT IS SO ORDERED.

                                      s/ S. Thomas Anderson
                                      S. THOMAS ANDERSON
                                      CHIEF UNITED STATES DISTRICT JUDGE


                                      Date: April 24, 2019




                                                 8
